Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arumugam (WO2018/191428 A1).

Regarding claim 1 & 10, Arumugam discloses a system and method for tracking positions, the system comprising:
a magneto-electric quasistatic field (invention relates to electric magnetic field, see fig. 1 and/or “magnetoelectric quasistatic fields” [0022]) generator (see transmitting quasistatic field [0010]) configured to generate a magneto- electric quasistatic field inside a metallic environment (see for a “metallic container”), wherein position of the magneto- electric quasistatic field generator is fixed 
metallic container, and the fixed base station to receive/sense and invert the fields for position and navigation is located outside the tank”);
a magneto-electric quasistatic field detector (see receiver configured to detect [0010]) configured to detect the magneto- electric quasistatic field inside the metallic environment (see [0015], “located inside the metallic container”) and generate output signals conveying characteristics of the magneto-electric quasistatic field ([0064] “both the receiver and transmitter are transceivers”, thus allowing output), wherein the magneto- electric quasistatic field detector is carried by a moving entity that is a vehicle for robotic inspections (“remotely controlled vehicle within the metallic container. The ROV may comprise
the receiver/transceiver” [0064]); and

one or more processors configured to determine a relative position of the magneto-electric quasistatic field detector with respect to the magneto-electric quasistatic field generator based on the output signals (see [0049], “Quasistatic fields can enable position and orientation sensing in enclosed metal tanks
with very small penetration points”).
Regarding claims 2 and 11, Arumugam discloses a system of claim 1 and method of claim 10, wherein the relative position of the magneto-electric
quasistatic field detector with respect to the magneto-electric quasistatic field generator is determined as a distance (distance [0010]) and an angle (measurement of the angle [0033]) between the magneto-electric quasistatic field detector and the magneto-electric quasistatic field generator.
Regarding claims 3 and 12, Arumugam discloses a system of claim 1 and method of claim 10, wherein the relative position of the magneto-electric
quasistatic field detector with respect to the magneto-electric quasistatic field generator is determined as differences between translational positions of the magneto-electric quasistatic field detector and the magneto-electric quasistatic field generator (see [0055], “discernible difference. Fig. 6”).
Regarding claims 4 and 13, Arumugam discloses a system of claim 1 and method of claim 10, wherein the relative position of the magneto-electric quasistatic field detector with respect to the magneto-electric quasistatic field generator is determined as differences between rotational positions of the magneto-electric quasistatic field detector and the magneto-
Regarding claims 5 and 14, Arumugam discloses a system of claim 1 and method of claim 10, wherein:
the magneto-electric quasistatic field includes a magnetic quasistatic field and an electric quasistatic field (see [0029] The external sources of the electric and magnetic fields in Figs. 1-2 generate magnetic and electric currents at the aperture and/or see [0033], “both magnetic and electric quasistatic fields.”, [0034] “aperture preferentially couples electric and magnetic fields as shown in Eq.
(1 )”);the characteristics of the magneto-electric quasistatic field include characteristics of the magnetic quasistatic field and characteristics of the electric quasistatic field ();

the characteristics of the magnetic quasistatic field are distorted by a near-field metallic structure (see [0034], “the source generating two orthogonal magnetic moments (parallel to the plane of the tank aperture) and the single source generating an electric moment (perpendicular to plane of aperture) are located at
the same location or electrically-close to each other. In general, if the location and orientation of

dipole moments, and the magnetic source will require all 3-axis orthogonal magnetic dipolemoments.”); and

the characteristics of the electric quasistatic field are used to correct the distortion caused by the near-field metallic structure in the determination of the relative position of the magneto-electric quasistatic field detector with respect to the magneto- electric quasistatic field generator (see [0034], “with only the magnetic
fields parallel to the plane of the aperture, as well as the electric field perpendicular to the planeof the aperture,” therefore operating as well-known in the field of endeavor).

Regarding claims 6 and 15, Arumugam discloses a system of claim 1 and method of claim 10, wherein the moving entity comprises a person, an animal, or an object (remotely controlled vehicle within the metallic container. The ROV may comprise the receiver/transceiver” [0064]).

Regarding claims 7 and 16, Arumugam discloses a system of claim 6 and method of claim 15, wherein the vehicle for robotic inspections is an autonomous vehicle or a remote-controlled 

Regarding claims 8 and 17, Arumugam discloses a system of claim 1 and method of claim 10, wherein tracking or guiding the moving entity in the metallic environment is performed based on the relative position of the magneto-electric quasistatic field detector with respect to the magneto-electric quasistatic field generator and a map of the metallic environment (see [0064], “determining a position within the metallic container of the at least on receiver is to continuously monitor the
position”).

Allowable Subject Matter

Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheinker et al.  US 2016/0245638 A1 – discloses magneto-electric qausi-static field based location.
Arumugam et al. US 2014/0266164 A1 – discloses magneto-electric qausi-static field based location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2643